9 F.3d 106
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elden E. BAKER, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3466.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1993.

1
Before:  MARTIN and BOGGS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Elden E. Baker, Jr., appeals a district court order affirming the Secretary's denial of supplemental security income (SSI) benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Baker filed an application with the Secretary, alleging that he suffered from back, neck and shoulder injuries.  Following a hearing, the administrative law judge (ALJ) determined that Baker was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.  The Appeals Council affirmed the ALJ's determination.  Baker then filed a complaint seeking judicial review of the Secretary's decision.  Over Baker's objections, the district court adopted the magistrate judge's report and recommendation, determined that the Secretary's decision was supported by substantial evidence, and granted summary judgment for the defendant.  Baker has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The medical evidence in the record supports the ALJ's conclusion that Baker can perform light work.  The vocational expert's testimony that other jobs exist in the regional and national economy which Baker can perform likewise constitutes substantial evidence in support of the Secretary's decision.  See Bradford v. Secretary of Health and Human Servs., 803 F.2d 871, 874 (6th Cir.1986) (per curiam).


5
Further, we conclude that only the denial of Baker's application for SSI benefits is properly presented for review.  Any denial of disability benefits to Baker by the Secretary is not currently before the court.


6
Lastly, we decline to remand this case to the Secretary based on the additional evidence that Baker has presented on appeal because Baker has failed to show that the evidence is material and that there is good cause for his failure to incorporate such evidence into the administrative record.  Oliver v. Secretary of Health and Human Servs., 804 F.2d 964, 966 (6th Cir.1986).


7
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on March 24, 1993, and for the reasons stated in the magistrate judge's report and recommendation filed on December 2, 1992.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation